DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. Specifically, with respect to claim 1, Ahn et al. shows overlapping between the third conductor and at least a part of the at least one second conductor as shown in annotated Fig. 2 below. Additionally, with respect to claim 16, in view of different interpretation of the previously applied references, Ahn et al. shows a conductive shield between the at least one first conductor and the at least one second conductor at least partially surrounding a plurality of sides of the at least one second conductor as shown in the second annotated Fig. 2 below. Applicant's representative is invited to telephone the examiner for any clarification of any matter in this case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US Patent Application Publication 2016/0351998 (cited by applicant) and Ochi et al. US Patent Application Publication 2020/0210803 (cited by applicant).
Regarding Claim 1, Ahn et al. teaches an electronic device (100 Figs. 1-3) comprising: 
a housing (101, 102, 103 Fig. 1 Par. 0040) including an inner space (Fig. 1); 
a first antenna structure (111 a, b, c Fig. 2 Par. 0055, 0059) disposed in the inner space of the housing, the first antenna structure including: 
a dielectric substrate (101 a Fig. 2 Par. 0040), 
at least one first conductor (111 b Fig. 2 Par. 0055) disposed in a first area of the dielectric substrate, and 
at least one second conductor (111 a Fig. 2 Par. 0055) disposed in a second area of the dielectric substrate extending from the first area of the dielectric substrate; and 
at least one third conductor (111 c Fig. 2 Par. 0059) disposed above the dielectric substrate (above 101 a Fig. 2) and capacitively coupled with the at least one second conductor (electromagnetic-field coupling Par. 0064) at a position overlapping at least a part of the at least one second conductor (Fig. 2 annotated below); and 
a second wireless communication circuit (141 Fig. 1 Par. 0045) configured to transmit and/or receive a radio signal of a second frequency band through the at least one second conductor and the at least one third conductor (Par. 0058).
Ahn et al. is silent on a first wireless communication circuit configured to transmit and/or receive a signal of a first frequency band through the at least one first conductor.
However, Ochi et al. teaches a first wireless communication circuit (5 Fig. 1 Par. 0041) configured to transmit and/or receive a signal of a first frequency band (Par. 0041) through the at least one first conductor (3 Fig. 1 Par. 0041).
In this particular case, providing multiple wireless communication circuits to operate different antenna elements in different frequency bands of operation is common and well known in the antenna art as evident by Ochi et al. (Par. 0009).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first conductor of Ahn et al. with a first wireless communication circuit based on the teachings of Ochi et al. in order to operate the first conductor in a different frequency band.

    PNG
    media_image1.png
    647
    731
    media_image1.png
    Greyscale

Regarding Claim 2, Ahn et al. as modified teaches wherein the first wireless communication circuit is configured to perform at least one of a near field communication (NFC) function through the at least one first conductor (Par. 0004, 0098).
Regarding Claim 3, Ahn et al. as modified teaches wherein the second wireless communication circuit is configured to transmit and/or receive a radio signal in a frequency range of 800 MHz to 6000 MHz through the at least one second conductor and the at least one third conductor (0.7 GHz to 3 GHz Par. 0058).
Regarding Claim 4, Ahn et al. as modified teaches the electronic device of claim 1 as shown in the rejection above.
Ahn et al. is silent on wherein the dielectric substrate includes a flexible printed circuit board (FPCB), and wherein the at least one first conductor and the at least one second conductor include at least one conductive pattern provided in the FPCB.
However, Ahn et al. discloses the use of a flexible printed circuit board (Par. 0058) and a flexible electronic device (Par. 0037). Additionally, Ochi et al. teaches discloses the use of a flexible film-shaped member as the support base / multilayered substrate material for the antennas and circuits (Par. 0039, 0061).
In this particular case, providing the at least one first conductor and the at least one second conductor to include at least one conductive pattern provided in the FPCB is common and well known in the art as evident by the teachings of Ahn et al. and Ochi et al. in a flexible electronic device.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the at least one first conductor and the at least one second conductor to include at least one conductive pattern provided in the FPCB based on the teachings of Ahn et al. and Ochi et al. in order to have a printed circuit board that is flexible for a flexible electronic device.
Regarding Claim 5, Ahn et al. as modified teaches wherein the at least one first conductor includes a coil configured to transmit and/or receive a wireless charging signal (Par. 0117).
Regarding Claim 7, Ahn et al. as modified teaches wherein the second wireless communication circuit is electrically and physically connected to the at least one third conductor (Figs. 1, 2 Par. 0045).
Regarding Claim 8, Ahn et al. as modified teaches wherein the second wireless communication circuit is electrically and physically connected to the at least one second conductor (Figs. 1, 2 Par. 0045).
Regarding Claim 9, Ahn et al. as modified teaches the electronic device of claim 1 as shown in the rejection above.
Ahn et al. is silent on further comprising: a conductive shield disposed between the at least one first conductor and the at least one second conductor 
However, Ochi et al. teaches 62 is configured to function as a shield (Par. 0072).
In this particular case, providing a shield between antenna elements is common and well known in the art as evident by Ochi et al. in order to suppress magnetic-field coupling and capacitive coupling between them (Par. 0072).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first and conductors of Ahn et al. as modified with a conductive shield between them based on the teachings of Ochi et al. in order to suppress magnetic-field coupling and capacitive coupling between them.
Regarding Claim 10, Ahn et al. as modified teaches wherein the conductive shield is disposed to at least partially surround the at least one second conductor in the second area of the dielectric substrate (Ochi et al. Fig. 1 as modified above to suppress magnetic-field coupling and capacitive coupling).
Regarding Claim 11, Ahn et al. as modified teaches wherein the housing includes a lateral portion including a first nonconductive portion (top portion of 101a Fig. 2), a second nonconductive portion (bottom portion of 101a Fig. 2), and a conductive portion (101b Fig. 2 Par. 0052), the first and second nonconductive portions being spaced apart from each other, and wherein the at least one third conductor includes the conductive portion of the lateral portion (111 c Fig. 2).
Regarding Claim 12, Ahn et al. as modified teaches further comprising: a substrate (106 Figs. 1, 2 Par. 0045) disposed in the inner space of the housing; and a second antenna structure including a plurality of first conductive patterns disposed on the substrate, wherein the at least one third conductor includes the plurality of first conductive patterns (components of the antenna device or an external device may be disposed on the second circuit board 106). 
Regarding Claim 13, Ahn et al. as modified teaches wherein the second wireless communication circuit is configured to transmit and/or receive a radio signal in a frequency range of 3 GHz to 100 GHz through the plurality of first conductive patterns and the at least one second conductor (0.7 GHz to 3 GHz Par. 0058).
Regarding Claim 14, Ahn et al. as modified teaches the electronic device of claim 12 as shown in the rejection above.
Ahn et al. is silent on wherein the plurality of first conductive patterns include a dipole antenna.
However, Ochi et al. teaches a dipole antenna (Par. 0009).
In this particular case, a dipole antenna is common and well known in the antenna art as evident by Ochi et al. for transmitting/receiving a signal in the UHF band (Par. 0005).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the plurality of first conductive patterns of Ahn et al. to include a dipole antenna based on the teachings of Ochi et al. in order to transmit / receive a signal in the UHF band .
Regarding Claim 15, Ahn et al. as modified teaches wherein the housing includes a cover, and wherein the electronic device further comprises a display (121 Fig. 1 Par. 0044) disposed in the inner space of the housing to be viewable to an outside through at least a part of the cover.
Regarding Claim 16, Ahn et al. teaches an electronic device (100 Figs. 1-3) comprising: 
a housing (101, 102, 103 Fig. 1 Par. 0040) including an inner space (Fig. 1); 
a first antenna structure (111 a, b, c Fig. 2 Par. 0055, 0059) disposed in the inner space of the housing, the first antenna structure including: 
a dielectric substrate (101 a Fig. 2 Par. 0040), 
at least one first conductor (111 b Fig. 2 Par. 0055) disposed in a first area of the dielectric substrate, and 
at least one second conductor (111 a Fig. 2 Par. 0055) disposed in a second area of the dielectric substrate extending from the first area of the dielectric substrate; and 
a second wireless communication circuit (141 Fig. 1 Par. 0045) configured to transmit and/or receive a radio signal of a second frequency band through the at least one second conductor (Par. 0058); and
a conductive shield (Fig. 2 annotated below) disposed between the at least one first conductor and the at least one second conductor (Fig. 2 annotated below), wherein the conductive shield is disposed to at least partially surround the at least one second conductor in the second area of the dielectric substrate on a plurality of sides of the at least one second conductor (Fig. 2 annotated below).
Ahn et al. is silent on a first wireless communication circuit configured to transmit and/or receive a signal of a first frequency band through the at least one first conductor.
However, Ochi et al. teaches a first wireless communication circuit (5 Fig. 1 Par. 0041) configured to transmit and/or receive a signal of a first frequency band (Par. 0041) through the at least one first conductor (3 Fig. 1 Par. 0041).
In this particular case, providing multiple wireless communication circuits to operate different antenna elements in different frequency bands of operation is common and well known in the antenna art as evident by Ochi et al. (Par. 0009).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first conductor of Ahn et al. with a first wireless communication circuit based on the teachings of Ochi et al. in order to operate the first conductor in a different frequency band.

    PNG
    media_image2.png
    647
    731
    media_image2.png
    Greyscale

Regarding Claim 17, Ahn et al. as modified teaches wherein the first wireless communication circuit is configured to perform at least one of a near field communication (NFC) function through the at least one first conductor (Par. 0004, 0098).
Regarding Claim 18, Ahn et al. as modified teaches wherein the second wireless communication circuit is configured to transmit and/or receive a radio signal in a frequency range of 800 MHz to 6000 MHz through the at least one second conductor (0.7 GHz to 3 GHz Par. 0058).
Regarding Claim 19, Ahn et al. as modified teaches the electronic device of claim 16 as shown in the rejection above.
Ahn et al. is silent on wherein the dielectric substrate includes a flexible printed circuit board (FPCB), and wherein the at least one first conductor and the at least one second conductor include at least one conductive pattern provided in the FPCB.
However, Ahn et al. discloses the use of a flexible printed circuit board (Par. 0058) and a flexible electronic device (Par. 0037). Additionally, Ochi et al. teaches discloses the use of a flexible film-shaped member as the support base / multilayered substrate material for the antennas and circuits (Par. 0039, 0061).
In this particular case, providing the at least one first conductor and the at least one second conductor to include at least one conductive pattern provided in the FPCB is common and well known in the art as evident by the teachings of Ahn et al. and Ochi et al. in a flexible electronic device.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the at least one first conductor and the at least one second conductor to include at least one conductive pattern provided in the FPCB based on the teachings of Ahn et al. and Ochi et al. in order to have a printed circuit board that is flexible for a flexible electronic device.
Regarding Claim 20, Ahn et al. as modified teaches further comprising: at least one third conductor (111 c Fig. 2 Par. 0059) disposed in the inner space and capacitively coupled with the at least one second conductor (electromagnetic-field coupling Par. 0064).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US Patent Application Publication 2016/0351998 (cited by applicant) and Ochi et al. US Patent Application Publication 2020/0210803 (cited by applicant) as applied to claim 1 above, and further in view of Guo US Patent Application Publication 2017/0338545.
Regarding Claim 5, Ahn et al. as modified teaches the electronic device of claim 1 as shown in the rejection above.
Ahn et al. as modified is silent on further comprising: a dielectric structure disposed in the inner space of the housing, wherein the at least one third conductor includes a laser direct structuring (LDS) pattern provided in the dielectric structure.
However, Guo discloses a known production process of LDS (Laser Direct Structuring) to provide an antenna being isolated on a plastic bracket (Par. 0005).
In this particular case, providing a dielectric structure disposed in the inner space of the housing, and wherein the at least one third conductor includes a laser direct structuring (LDS) pattern provided in the dielectric structure is common and well known in the art as evident by Guo in order to provide isolation for the antenna.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the electronic device of Ahn et al. as modified with a dielectric structure disposed in the inner space of the housing, and wherein the at least one third conductor includes a laser direct structuring (LDS) pattern provided in the dielectric structure based on the teachings of Guo in order to provide isolation for the antenna.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845               

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845